Name: Council Directive 2005/24/EC of 14 March 2005 with regard to the use of ova and embryos and storage centres for semen from pure-bred breeding animals of the bovine species (Text with EEA relevance)
 Type: Directive
 Subject Matter: agricultural policy;  distributive trades;  natural and applied sciences;  agricultural activity;  means of agricultural production;  trade policy;  health
 Date Published: 2005-03-24; 2006-06-13

 24.3.2005 EN Official Journal of the European Union L 78/43 COUNCIL DIRECTIVE 2005/24/EC of 14 March 2005 with regard to the use of ova and embryos and storage centres for semen from pure-bred breeding animals of the bovine species (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Having regard to the Opinion of the European Economic and Social Committee (2), Whereas: (1) Article 4 of Council Directive 87/328/EEC of 18 June 1987 on the acceptance for breeding purposes of pure-bred breeding animals of the bovine species (3) requires semen for intra-Community trade to be collected, treated and stored in an officially approved artificial insemination centre. (2) Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in, and imports of, semen of domestic animals of the bovine species (4) allows semen to be stored not only in semen collection centres but also in semen storage centres. (3) In order to ensure consistency in Community legislation, Article 4 of Directive 87/328/EEC should be adapted to the extended scope of, and the newly introduced definitions in, Directive 88/407/EEC. On that occasion, Directive 87/328/EEC should be aligned on the other legislation on pure-breeding animals with regard to ova and embyros, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 87/328/EEC shall be amended as follows: 1. Article 1 shall be replaced by the following: Article 1 Member States shall ensure that, without prejudice to animal health rules, there is no prohibition, restriction or impediment on:  the acceptance of pure-bred female animals of the bovine species for breeding purposes,  the acceptance of pure-bred bulls for natural service, and  the use of ova and embryos from pure-bred female animals of the bovine species.; 2. Article 4 shall be replaced by the following: Article 4 Member States shall ensure that, for intra-Community trade, the semen referred to in Article 2 is collected, processed and stored in a collection centre, or, if need be, stored in a storage centre, approved in accordance with Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species (5).. (5) OJ L 194, 22.7.1988, p. 10. Directive as last amended by Commission Decision 2004/101/EC (OJ L 30, 4.2.2004, p. 15)." Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 24 March 2007. They shall forthwith communicate to the Commission the text of those measures, together with a table showing how the provisions of this Directive correspond to the national measures adopted. When Member States adopt those measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field governed by this Directive. Article 3 This Directive shall enter into force on the twentieth day following the date of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 14 March 2005. For the Council The President F. BODEN (1) Opinion of 14 December 2004 (not yet published in the Official Journal). (2) Opinion of 15 December 2004 (not yet published in the Official Journal). (3) OJ L 167, 26.6.1987, p. 54. (4) OJ L 194, 22.7.1988, p. 10. Directive as last amended by Commission Decision 2004/101/EC (OJ L 30, 4.2.2004, p. 15).